Citation Nr: 1621333	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  11-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1976 to August 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO decision.

The Veteran testified before a Decision Review Officer (DRO) in January 2010 and before the undersigned Veterans Law Judge during a January 2015 videoconference hearing.  Transcripts of the hearings are of record.

In April 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The case was subsequently returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case in April 2015, primarily to obtain the Veteran's private medical records, along with his service personnel records.  A VA examination was to be performed only if additional private medical records were obtained.

As noted in the prior April 2015 Board remand, although the Veteran has reported receiving private medical treatment for his claimed knee disabilities within a year after separation from service (by Dr. Archer), as well as additional treatment by other private physicians in the 1980s and since about 2007, these treatment records are not on file.

Since the prior remand, the AOJ has obtained the Veteran's service personnel records, an additional service treatment abstract, and VA medical records, and associated them with the claims file.  However, no additional private medical records have been obtained, because the Veteran did not fully complete the necessary release form (VA Form 21-4142a).  Thus VA was not able to obtain any additional private medical records.  Pursuant to his representative's May 2016 request, the Board is again remanding his claim to afford him another opportunity to fully complete the necessary form.  The representative pointed out that the Veteran had attempted to complete the form, and returned it to VA.

The record reflects that by a letter to the Veteran dated in August 2015, the AOJ requested that he obtain or identify relevant private medical records, including any records dated prior to June 1976, and sent him a VA Form 21-4142 (Authorization to Disclose Information) and VA Form 21-4142a (General Release for Medical Provider Information), so that VA could obtain treatment records for him.
 
In response, in a September 2015 letter, the Veteran stated that there is no record of treatment before 1979 as there was no injury to his knee.  He reported that he was treated at Mansfield General Hospital in January 1983, by Dr. M. Fisher in 2007, and by Dr. O. McCarthy in 2008.  Together with this letter, he enclosed a fully completed and signed VA Form 21-4142, and a mostly blank VA Form 21-4142a.  He did not list the names, addresses, or treatment dates of any medical providers on this form.

By a December 2015 letter to the Veteran, the AOJ advised him that it was returning the VA Forms 21-4142 and 21-4142a dated September 1, 2015 because the VA form 21-4142a was not filled out and its vendor had returned it as incomplete.  He was advised to inform VA if he had no other records to submit and no other private facilities he wanted VA to try and obtain treatment.  No response was received from the Veteran.

In May 2016, the Veteran's representative contended that while the appellant did submit enough information along with his signature for authorization, his attempt at filling out the form did not meet necessary criteria under the Private Medical Records guidelines.  He contended that since the appellant did attempt to provide the information and authorization requested of him, the RO should have worked and assisted the appellant in completing the 21-4142 instead of simply sending him a notification that simply stated his original form was "incomplete" and that he needed to complete another form.  He stated that if the Board finds that the medical evidence in the record is not adequate, it must remand for further development. 

Governing law and regulation provides that VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, to include obtaining private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  However, the claimant must cooperate fully with VA's reasonable efforts to obtain relevant records.  38 C.F.R. § 3.159(c)(1)(i).  

The claimant must provide enough information to identify and locate the existing records, including the person, company, agency or other custodian holding the records, the approximate time frame covered by the records, and in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records.  38 C.F.R. § 3.159(c)(1)(i), (ii).  

The Veteran is advised that if he wants VA to obtain his private medical records for  him, he must provide enough information to identify and locate them.  See id.  He must fully complete the required forms (VA Form 21-4142 and VA Form 21-4142a).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  Alternatively, he may obtain the private medical records and send them to VA.  

If, and only if, additional private medical records are obtained, an addendum VA medical opinion should be obtained which considers the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit relevant private medical records or provide authorization to obtain treatment records from any private physical or medical institution from which he has received treatment related to his left and right knees prior to service or after separation from service.  

With any necessary releases, obtain copies of all additional records of any relevant private treatment that are not already on file.  If any records are unavailable, the claims file must be documented as to this fact, and the Veteran must be notified.

The Veteran is advised that he must cooperate fully with VA's reasonable efforts to obtain relevant records.  

2.  If, and only if, additional records are obtained, then obtain an addendum medical opinion from the June 2009 VA examiner or, if unavailable, from another appropriate examiner regarding the nature and etiology of any left knee or right knee disability.  The claims file must be made available to and reviewed by the examiner.

The examiner MUST provide clear opinions for each diagnosis regarding:

(a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that any right or left knee disability preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed disability.

(b) Please indicate whether any preexisting knee disability obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed knee disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a current left or right knee disability that is related to active military service or events therein.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The examiner MUST consider the Veteran's reports regarding the onset and duration of his symptoms, including his testimony that he has had knee pain since service, and his reports in the STRs that he "crushed" both of his knees and both of his feet prior to his active service. 

The examiner should also comment on Dr. McCarthy's August 2009 statement that the Veteran did not have brittle bone disease and his knee problem began with an in-service injury and the June 2009 VA examiner's opinion that the Veteran's bilateral knee conditions were not caused by or the result of injury in service. 

The examiner MUST provide a separate opinion for each type of left or right knee disability that was present at any point after the Veteran's March 2009 claim and a clear medical explanation for the opinion. 

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible.

3.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



